The state of Connecticut’s petition for certification for appeal from the Appelate Court, 37 Conn. App. 500 (AC 12669), is granted, limited to the following issue:
*902The Supreme Court docket number is SC 15279.
Decided June 1, 1995
David J. Sheldon, deputy assistant state’s attorney, in support of the petition.
Suzanne Zitser, assistant public defender, in opposition.
“In the circumstances of this case, did the Appellate Court properly conclude that the trial court did not conduct an adequate canvass before permitting the defendant to waive counsel?”